      Case 4:20-cv-00058-BSM-JJV Document 41 Filed 04/29/20 Page 1 of 1



                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF ARKANSAS
                            NORTHERN DIVISION

KENNETH RAY PITTS                                                             PLAINTIFF
ADC #085938

v.                           CASE NO. 4:20-CV-00058-BSM-JJV

PAUL SCOTT, et al.                                                         DEFENDANTS


                                         ORDER
       After de novo review of the record, including Kenneth Pitt’s objections, United States

Magistrate Judge Joe Volple’s partial recommended disposition [Doc. No. 27] is adopted.

Pitts may proceed with his inadequate medical care claim against Nunag, but all other claims

and defendants are dismissed without prejudice. It is certified that an in forma pauperis

appeal would not be taken in good faith. 28 U.S.C. § 1915(a)(3).

       IT IS SO ORDERED this 29th day of April, 2020.



                                                   ________________________________
                                                   UNITED STATES DISTRICT JUDGE
